Case 1:19-cr-00696-PAE Document 259 Filed 08/11/21 Page 1 of 1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORE

 

UNITED STATES OF AMERICA,
19-CR-696 (PAE)

ORDER
ARI TEMAN,

Defendant.

 

 

PAUL A. ENGELMAYER, District Judge:

The Court has reviewed the defense’s letter asking that the terms of the defendant’s bail
pending appeal be modified to extend his curfew until midnight in order to facilitate his
employment as a stand-up comedian, Dkt. 255, and the Government’s jetter stating that it does
not object to such a modification. Dkt, 258. In recognition of the defendant’s history of doing
stand-up comedy work and the fact that—by common consent—he does not present a danger to
the community, the Court grants the defense’s request and extends his curfew until midnight to

enable him to secure such work.

SO ORDERED.

 

 

PAUL A. ENGHUMAYER
United States District Judge

Dated: August 11, 2021
New York, New York

 
